PER CURIAM
Toney Simpson ("Defendant") appeals from the judgment upon his convictions by a jury for one count of kidnapping, in violation of Section 565.110, RSMo 2000,1 one count of rape, in violation of Section 566.030, three counts of sodomy, in violation of Section 566.060, and one count of unlawful use of a weapon, in violation of Section 571.030. Defendant was sentenced *527as a prior offender and a persistent sex offender to life without the possibility of probation or parole on the rape and sodomy charges to be served concurrently with each other, ten-years' imprisonment for kidnapping and four-years' imprisonment for unlawful use of a weapon to be served concurrently with each other and consecutively to the rape and sodomy charges. We affirm.2
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.


The motion to file Defendant's Exhibit 1 is denied.